DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second engine” as claimed in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 6, “a change in gearing” makes the scope of the claim uncertain, since the claim is drawn to a “spark ignition engine”, which would not be assumed to have changeable gearing.



In claim 1, lines 15, 16, and 19, it is not clear what is doing the determining (“is determined”) or desiring (“is desired”).

In claim 2, “the engine map” is indefinite because it lacks antecedent basis.  Since the engine map has not been identified, the relationships among “regions”, upspeeding, and BMEP are not clear.

In claim 3, “the cylinder deactivation” and “the selected value of BMEP” are indefinite because they lack antecedent basis.  No cylinder deactivation was previously claimed, and a selected value was first previously claimed in claim 2, but claim 3 is dependent on claim 1.

Claims 4, 17, and 19 each claim a “drive cycle”, but it is not clear what is encompassed by the term drive cycle.  It appears the term “drive cycle” does not have a particular meaning, and that almost any engine operation period may be designated as a drive cycle (test schedule, data collection or service interval, time in operation, etc.) The specification does not specifically define what is meant by a drive cycle, but does make reference to “a drive cycle, such as the UDDS or US06 drive cycle” (p. 9, lines 25-26, for example), suggesting the various described vehicle component operations occur during an EPA dynamometer test.



In claim 10, line 6, “a change in gearing” makes the scope of the claim uncertain, since the claim is drawn to a “spark ignition engine”, which would not be assumed to have changeable gearing.

In claim 10, line 8, “the wheels” is indefinite because it lacks antecedent basis.  Claim 10 is drawn to a “spark ignition engine”, which would not be assumed to have wheels.

In claim 15, “the electrical energy” is indefinite because it lacks antecedent basis.  For the purpose of this action, this will be interpreted as referring to the electric power of claim 14.

In claim 18, which is drawn to a spark ignition engine, “electrical propulsion is employed” appears to claim the engine is propelled electrically.  It is not clear what is being claimed by electrical propulsion being employed in a spark ignition engine.

In claim 25, “the battery” is indefinite because it lacks antecedent basis.  Claim 19 claims a spark ignition engine, and while a battery may be used with an engine, a battery is not generally understood to be part of an engine.



Claim 29 appears to claim that the engine may change in size.  Since claim 28, on which claim 29 depends, claims “the engine has the capability to use exhaust heat recovery”, then “when the exhaust heat recovery is employed” in claim 29 suggests one engine selectively employs the exhaust heat recovery.  Claim 29 then appears to suggest one engine is one size when the exhaust heat recovery is not employed, and the same engine may be a different, smaller size when the exhaust heat recovery is employed (“the efficiency gain is increased by use of engine downsizing”).  Alternatively, claim 29 could be interpreted as merely describing a quality inherent to spark ignition engines using exhaust heat recovery, namely that among different sized engines, the smaller engines have greater efficiency than the larger engines.  It is not clear what is being claimed by claim 29. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bromberg et al., U. S. Patent Application Publication 2010/0121559.

	Bromberg et al. discloses in figure 7 a spark ignition engine 110 (reference numeral used in figure 7, but not in the description) which is fueled with gasoline and alcohol (from first tank 100 having gasoline blended with ethanol or methanol and third tank 103 having “a higher concentration of alcohol”; [0064]) where introduction of water into at least one engine cylinder is used to prevent knock.  Paragraph [0077] discusses use of fluid in the second tank 102 (water) being used for knock suppression, and the abstract, for example, states, “a water-based fluid is directly injected into the cylinders of a spark ignition engine to eliminate knocking”.

(claim 16)

	The last 7 lines of paragraph [0077] describe a controller 105 determining the source of the directly injected fluid (whether alcohol from third tank 103 or water from second tank 102) based on inputs concerning fluid level in the second and third tanks, altering its selection of directly injected fluid based on this information.  Bromberg et al. thus discloses that alcohol fueling, from third tank 103, is used or increased when water, from the second tank 102, is not available.
(claim 17)


Claim(s) 19, 23-26, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Villegas Muriel et al., U. S. Patent 10,267,210.

	Villegas Muriel et al. discloses a spark ignition engine 205 which is fueled with gasoline and alcohol (col. 5, lines 38-53) where the engine is used in a series hybrid powertrain (col. 10, lines 21-31; note, however “used in a series hybrid” is intended use not imparting structural limitations on the claimed engine).

(claim 19)

	The introduction of alcohol, a mixture of alcohol and water, or water into at least one engine cylinder (used as fuel) would prevent knock that would otherwise occur (col. 5, lines 38-53).
(claim 23)

	The series hybrid is a plug-in hybrid (col. 10, lines 55-56).
(claim 24)

	Column 10, lines 4-20 and 35-39 describes a mode of operation using a battery (“energy storage device 245, which may include a battery”) in conjunction with a motor (“energy conversion device 265 (e.g., an electric motor)”) to provide vehicle propulsion without engine use.  This uses power from a battery 245 instead of power from the engine, reducing (eliminating) use of engine fuel, including alcohol.
(claim 25)

	The engine is a GTDI engine (turbocharger - col. 3, lines 21-22; direct injection - col. 4, lines 23-24).  The engine is modified by, for example, variable valve actuation (col. 3, lines 35-42).


	The engine 205, being an internal combustion engine, particularly one that includes an exhaust gas recirculation system 230 (col. 8, lines 45-48), is inherently capable of using exhaust heat recovery from reforming alcohol to increase engine efficiency.
(claim 28)

	Smaller engines using exhaust heat recovery are more efficient than relatively larger engines using exhaust heat recovery.
(claim 29, as best understood)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villegas Muriel et al. in view of Bromberg et al., U. S. Patent 8,522,758.

	Villegas Muriel et al. discloses a spark ignition engine as discussed in the rejection of claim 19 above, including the engine being used in a vehicle and the compression ratio being 
	Bromberg et al. discloses a spark ignition engine using gasoline and alcohol (col. 2, lines 11-14).  Bromberg et al. discloses a large, heavy duty engine, such as would be used in a long haul heavy duty truck (col. 8, lines 9-10) and an engine for a heavy duty vehicle (col. 10, lines 1-2)(claim 20), and a compression ratio of 14 (col. 8, lines 14-15)(claim 22).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the engine in a long haul heavy duty truck because heavy duty trucks would benefit from the improved vehicle emissions and efficiency resulting from use of such an engine in heavy duty truck working conditions, with the large cylinders of engines in heavy duty trucks being well suited to using ethanol because the good ethanol stratification in the large cylinders makes efficient use of the ethanol (Bromberg et al., col. 9, line 60 to col. 10, line 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, practicing routine experimentation and design techniques, size the engine to have a cylinder volume between 3.0 and 6.0 to provide desired engine output for a heavy duty vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Villegas Muriel et al. have a compression .

Claim 27 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Villegas Muriel et al. in view of Belloso, U. S. Patent 7,647,994.

	Villegas Muriel et al. discloses a spark ignition engine as discussed in the rejection of claim 19 above, but does not disclose a second engine employed to provide electric power.

	Belloso discloses a hybrid vehicle using an engine 16 and an electric motor 23 for propulsion (col. 1, lines 8-11).  A second engine 37 of lesser power is employed to provide electrical power by driving a generator 36 (col. 3, lines 55-59).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second engine to provide electrical power with the spark ignition engine of Villegas Muriel et al. in view of Belloso because it enables vehicles to cruise for long distances powered by an electric motor with maximum fuel efficiency (col. 2, lines 18-39).

Allowable Subject Matter

It appears claims 1-15, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

No reference nor combination of references was found which teaches a spark ignition engine that is fueled with gasoline and alcohol and/or water and engine upspeeding is employed to increase the speed of the engine, wherein an increased ratio of engine speed to wheel speed (of wheels of a vehicle in which the spark ignition engine is used) is determined by a desired resulting reduction in alcohol consumption and a resulting decrease in efficiency, as appears to be required by claim 1.
	No reference nor combination of references was found which teaches a spark ignition engine that is fueled with gasoline and alcohol and/or water, engine upspeeding is employed to increase the speed of the engine, and a change in gearing (of gearing of a vehicle in which the spark ignition engine is used) is used to increase a ratio of engine speed to wheel speed (of wheels of the vehicle) and reduce the brake mean effective pressure (BMEP) provided by the engine, wherein an increase in engine power level is obtained by operating the engine, without .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 7,159,568 (Lewis et al.) January 2007 - when ethanol use is being limited, it may be necessary to take additional control actions to avoid knock, which actions may include transmission downshifting to increase engine speed.

U. S. Patent 7,497,198 (Leone et al.) March 2009 - hybrid vehicle includes engine which may use gasoline and ethanol.

U. S. Patent 7,730,872 (Leone et al.) June 2010 - uses a combination of gasoline, alcohol, and water as well as upspeeding to avoid knock.  Fig. 20 includes a routine for adjusting operation when an injection type is depleted.

U. S. Patent Application Publication 2011/0114058 (Cohn et al.) May 2011 - "There are a number of options for further reducing the amount of the knock suppression fluid.  They include...engine up-speeding."



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659